Memorandum by the Court. Claimant appeals from a decision of the Unemployment Insurance Appeal Board denying benefits on the ground that she voluntarily left her employment without good cause. The factual issue as to whether the claimant “walked off the job” or was fired as the result of her alleged tardiness was resolved by the board by the acceptance of the “ employer’s version ”. A reading of the record affords substantial evidence to sustain the decision. The court, under the circumstances, is limited in its review as questions of fact and credibility are within the sole fact-finding province of the board. Decision affirmed, without costs.
Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.